NO. 4-06-0898           Filed 8/22/07

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

ISAAC C. GRUCHOW,                        ) Appeal from
          Plaintiff-Appellee,            ) Circuit Court of
          v.                             ) Sangamon County
JESSE WHITE, Secretary of State, State   ) No. 06MR61
of Illinois,                             )
          Defendant-Appellant.           ) Honorable
                                         ) Patrick J. Londrigan,
                                         ) Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          Defendant, Secretary of State Jesse White (Secretary),

appeals the order of the Sangamon County circuit court mandating

he issue to plaintiff, Isaac C. Gruchow, a resident of North

Carolina, a letter clearing Gruchow's Illinois driving record.

On appeal, the Secretary argues section 6-208(b)(4) of the Vehi-

cle Code (Code) (625 ILCS 5/6-208(b)(4) (West 2004)) prohibits

him from giving Gruchow, who has four driving-under-the-influence

(DUI) convictions, driving privileges for life.    We agree and

reverse the circuit court's order.
                            I. BACKGROUND

            At one time, Gruchow was a licensed driver in Illinois.

In November 1996, Gruchow was arrested in Illinois for DUI.       He

refused the chemical test and was granted court supervision.       In

January 1999, Gruchow's Illinois driver's license and driving

privileges were revoked after he was convicted of two other DUIs.

Gruchow later had two DUI convictions in South Carolina in August

2001 and July 2003.

            Gruchow, now a resident of North Carolina, applied to

the Secretary for clearance of his Illinois driving record and

reinstatement of his driving privileges.     Gruchow sought such

relief so he might apply for driving privileges in North

Carolina.   South Carolina issued Gruchow such a letter.

            After a hearing on Gruchow's Illinois application, the

hearing officer found Gruchow satisfied the requirements for

reinstatement and recommended reinstatement of his full driving

privileges.   The Secretary rejected the recommendation and denied

Gruchow's petition.   The Secretary noted Gruchow's four DUI con-

victions and concluded under section 6-208(b)(4) of the Code (625

ILCS 5/6-208(b)(4) (West 2004)), Gruchow was not eligible for

reinstatement of Illinois driving privileges during his lifetime.

            Gruchow petitioned the circuit court for administrative

review of the Secretary's decision.     The court concluded the

Secretary erred in denying reinstatement of Gruchow's full driv-


                                - 2 -
ing privileges.    The court found Gruchow satisfied the require-

ments for reinstatement and ordered the Secretary to issue a

clearance letter to Gruchow.

           This appeal followed.

                             II. ANALYSIS

           On appeal, the Secretary contends section 6-208(b)(4)

prohibits him from reinstating Gruchow's driving privileges.

Gruchow disagrees.    First, Gruchow maintains section 6-704 of the

Code (625 ILCS 5/6-704 (West 2004)), part of the Driver License

Compact, applies to him, a nonresident seeking reinstatement of

driving privileges.    Second, Gruchow contends section 6-208(b)(4)

prohibits issuing him a driver's license, but allows reinstate-

ment of driving privileges.

           We begin with the governing standard of review, an

issue the parties dispute.    The Secretary contends his decision

involved a mixed question of law and fact and should be reviewed

for clear error.     Gruchow contends the issue on appeal is purely

a question of law to be reviewed de novo.

           A mixed question requires consideration of whether the

administrative agency properly applied the facts to undisputed

law.   See AFM Messenger Service, Inc. v. Department of Employment

Security, 198 Ill. 2d 380, 391, 763 N.E.2d 272, 279 (2001).     This

case, however, does not present a mixed question of law and fact.

The issue is not whether the Secretary properly applied the law


                                 - 3 -
to the facts.   The issue on appeal is whether the Secretary cor-

rectly interpreted the law, particularly sections 6-704 and 6-

208.   Such matters involve statutory construction and are

reviewed de novo.     See In re Marriage of Waller, 339 Ill. App. 3d

743, 747, 791 N.E.2d 674, 678 (2003).

           Our task in construing a statute is to ascertain the

legislature's intent.     Department of Public Aid ex rel. Schmid v.

Williams, 336 Ill. App. 3d 553, 556, 784 N.E.2d 416, 418 (2003).

"[T]he surest indicator" of such intent is the language of the

statute.   Williams, 336 Ill. App. 3d at 556, 784 N.E.2d at 418.

In addition to the language of the statute, this court should

consider "the reason for the law, the problems to be remedied,

and the objects and purposes sought."     General Motors Corp. v.

State of Illinois Motor Vehicle Review Board, 224 Ill. 2d 1, 13,

862 N.E.2d 209, 219 (2007).    If there is reasonable debate as to

the meaning of these statutes, this court will give deference to

the Secretary's interpretation.     General Motors, 224 Ill. 2d at

13, 862 N.E.2d at 219 ("The construction of a statute by an

agency charged with its administration will be given deference

where there is a reasonable debate about the meaning of the stat-

ute").   We note the Secretary's interpretation is not binding.

See General Motors,     224 Ill. 2d at 13, 862 N.E.2d at 219.

           We begin with the language of the statutes.   Section 6-

208(b)(4) states a person convicted of four or more DUIs "may not


                                 - 4 -
make application for a license."   625 ILCS 5/6-208(b)(4) (West

2004).

          Gruchow first argues subsection 6-208(b)(4) does not

apply to him.   Gruchow maintains because he is a nonresident

seeking reinstatement of driving privileges, section 6-704, part

of the Driver License Compact, applies.   Gruchow also contends to

the extent section 6-208(b) and section 6-704 cannot be recon-

ciled, section 6-704 supersedes and controls.

          Section 6-704(2) states the following:

                "Applications for new licenses.    Upon

          application for a license to drive, the li-

          censing authority in a party state shall

          ascertain whether the applicant has ever

          held, or is the holder of a license to drive

          issued by any other party state.   The licens-

          ing authority in the state where application

          is made shall not issue a license to drive to

          the applicant if:

                ***

                2. The applicant has held such a

          license, but the same has been revoked by

          reason, in whole or in part, of a violation

          and if such revocation has not terminated,

          except that after the expiration of one year


                               - 5 -
           from the date the license was revoked, such

           person may make application for a new license

           if permitted by law.    The licensing authority

           may refuse to issue a license to any such

           applicant if, after investigation, the li-

           censing authority determines that it will not

           be safe to grant to such person the privilege

           of driving a motor vehicle on the public

           highways."   625 ILCS 5/6-704(2) (West 2004).

           A plain reading of section 6-704 establishes the sec-

tion does not apply to Gruchow and his application for reinstate-

ment.   Section 6-704 applies to individuals whose out-of-state

licenses were revoked and who seek Illinois licenses after those

revocations.   Gruchow's Illinois license was revoked.     He seeks

from Illinois, the "member state," reinstatement of those Illi-

nois privileges.    The language of section 6-704 does not require

the Secretary to consider Gruchow's request for reinstatement.

           Gruchow cites no case law to support his interpretation

of section 6-704.   Instead, Gruchow relies on a number of cases

to establish the supremacy of the Driver License Compact over

conflicting state law.    See, e.g., Texas v. New Mexico, 462 U.S.

554, 77 L. Ed. 2d 1, 103 S. Ct. 2558 (1983); People v. Hutson,

178 Ill. App. 3d 836, 533 N.E.2d 1128 (1989); People v. Klaub,

130 Ill. App. 3d 704, 474 N.E.2d 851 (1985); Aveline v. Pennsyl-


                                  - 6 -
vania Board of Probation & Parole, 729 A.2d 1254 (Pa. Commw.

1999).   Because section 6-704 does not apply, the case law re-

garding the supremacy of the Driver License Compact is irrele-

vant.

           Gruchow next argues section 6-208(b) does not prevent a

nonresident from seeking reinstatement of driving privileges.

Gruchow contends the plain language of section 6-208(b) reveals

its lifetime ban applies only to resident applications for

driver's licenses.   The Secretary maintains the term "license"

encompasses both the actual document as well as the privilege to

drive.

Section 6-208(b)(4) provides the following:

                "Any person whose license, permit[,] or

           privilege to drive a motor vehicle on the

           highways has been revoked shall not be enti-

           tled to have such license, permit[,] or priv-

           ilege renewed or restored.   However, such

           person may, except as provided under subsec-

           tion (d) of [s]ection 6-205, make application

           for a license pursuant to [s]ection 6-106 (i)

           if the revocation was for a cause which has

           been removed or (ii) as provided in the fol-

           lowing subparagraphs:

                               * * *


                               - 7 -
                       (4) The person may not make

                  application for a license if the

                  person is convicted of committing a

                  fourth or subsequent violation of

                  [s]ection 11-501 of this Code or a

                  similar provision of a local ordi-

                  nance, [s]ection 11-401 of this

                  Code, [s]ection 9-3 of the Criminal

                  Code of 1961, or a combination of

                  these offenses or similar provi-

                  sions of local ordinances or simi-

                  lar out-of-state offenses."

          625 ILCS 5/6-208(b) (West 2004).

          Gruchow focuses on the word "license" and maintains

there is a distinction between a physical "license" and "privi-

lege to drive."    In support of his argument, Gruchow emphasizes

section 6-208's reference to section 6-106, which establishes the

prerequisites for obtaining a physical "license."       See 625 ILCS

5/6-106 (West 2004).    Gruchow also emphasizes the statute's dif-

ferentiation of a "license," "permit," or "privilege," as estab-

lishing the intent to ban only the issuance of a license in sub-

section 6-208(b)(4) and not the reinstatement of driving privi-

leges for nonresidents.    Gruchow also cites provisions of the

Illinois Administrative Code concerning out-of-state petitioners


                                 - 8 -
for driving privileges (see 92 Ill. Adm. Code §1001.430(k), as

amended by 28 Ill. Reg. 12123, 12168-69 (eff. September 1, 2004);

92 Ill. Adm. Code §1001.485 (Conway Greene CD-ROM June 2003)).

These provisions, he contends, treat driving privileges for out-

of-state petitioners and licenses for residents separately.

            The Secretary maintains section 6-208 applies equally

to those who seek a license to drive and those, including non-

residents, who seek reinstatement of driving privileges.     In

support, the Secretary emphasizes the language in section 6-

208(b) begins by referring to both a license and the privilege to

drive.    The Secretary maintains such language shows those with

four or more DUI convictions, whether seeking reinstatement of

driving privileges or a license, may not drive in Illinois; and

this interpretation is consistent with the language and purpose

of section 6-208.

            The Secretary also maintains the Code states a

"driver's license" includes the "privilege of any person to drive

a motor vehicle whether or not such person holds a valid license

or permit" and "[a]ny nonresident's driving privilege."      625 ILCS

5/1-138(2), (3) (West 2004).    According to the Secretary, because

the Code defines "license" in this way, section 6-208(b)(4)'s

barring one convicted of four or more DUIs from applying for a

license also bars one from seeking reinstatement of driving priv-

ileges.


                                - 9 -
          As the Secretary contends, the Code's definition of

driver's license includes the physical license, as well as driv-

ing privileges.   See 625 ILCS 5/1-138 (West 2004).    Turning to

section 6-208(b)(4), we construe it using this defined term.      See

State Farm Mutual Automobile Insurance Co. v. Universal Under-

writers Group, 182 Ill. 2d 240, 244, 695 N.E.2d 848, 850 (1998)

("It is well established that when a statute defines the terms it

uses, those terms must be construed according to the definitions

contained in the act").

          Section 6-208 begins by noting those individuals whose

license or driving privilege has been revoked are not entitled to

have either renewed.   It then states these individuals may apply

for a license in certain circumstances.   Subsection (b)(4), how-

ever, limits the ability of these individuals to make an applica-

tion for a license to drive if they were convicted of four or

more DUIs.   Applying the Code's definition of "license," it is

clear section 6-208 prohibits reinstating driving privileges to

individuals convicted of four or more DUIs.   Moreover, we note

this construction complies with Illinois's "strong public policy

*** to keep repeat drunk drivers off the roads."      Girard v.

White, 356 Ill. App. 3d 11, 19, 826 N.E.2d 517, 524 (2005) (con-

cluding "Illinois has an interest in preventing individuals with

four DUI convictions from obtaining driving privileges").




                              - 10 -
            In addition, the Illinois Administrative Code's defini-

tion of "reinstatement" supports our construction of section 6-

208.    Under Title 92, section 1001.410, "reinstatement" is de-

fined as "the restoration of driving privileges entitling the

petitioner to apply for a new driver's license."    92 Ill. Adm.

Code §1001.410, as amended by 28 Ill. Reg. 12123, 12157 (eff.

September 1, 2004) .    According to section 6-208(b)(4), Gruchow,

a four-time DUI offender, may not apply for a license in Illi-

nois.    He is not and cannot be "entitled" to apply for a new

driver's license in our state.    Reinstatement, the relief Gruchow

seeks, cannot be granted.

            Gruchow's reliance on section 6-208's reference to

section 6-106 does not convince us otherwise.    Gruchow maintains

the inclusion of section 6-106, which lists the requirements for

obtaining a physical license (see 625 ILCS 5/6-106 (West 2004)),

evidences the legislature's intent to limit section 6-208(b)(4)

to only those who apply for a physical license.    We disagree with

Gruchow over the significance of the reference to this section.

Given the Code's definition of "license" and the language in

section 6-208(b), we find the reference to section 6-106 is only

to assure the provisions for licensing are followed and not to

limit the use of the term "license" to only the physical license.

            The Illinois Administrative Code sections upon which

Gruchow relies do not alter the bar of section 6-208(b).    Gruchow


                               - 11 -
relies on two sections of Title 92: sections 1001.430(k) and

1001.485 (92 Ill. Adm. Code §1001.430(k), as amended by 28 Ill.

Reg. 12123, 12168 (eff. September 1, 2004); 92 Ill. Adm. Code

§1001.485 (Conway Greene CD-ROM June 2003)).      Section 1001.430(k)

lists provisions for the "reinstatement of the Illinois driving

privileges for certain out-of-state petitioners," and limits its

application to drivers who were not licensed in Illinois at the

time of the revocation.    92 Ill. Adm. Code §1001.430(k)(1)(B), as

amended by 28 Ill. Reg. 12123, 12168 (eff. September 1, 2004).

Section 1001.485 discusses the procedures and requirements for a

reinstatement application based upon the issuance of a driver's

license by a state that is a member of the Driver License Com-

pact.    92 Ill. Adm. Code §1001.485 (Conway Greene CD-ROM June

2003).

            Neither section applies to Gruchow.   Gruchow maintains

these sections show the administrative rules distinguish between

residents' applications for driver's licenses and nonresidents'

applications for reinstatement of driving privileges.     While

these sections do so, neither section diverges from the Code's

definition of "license" or changes section 6-208's lifetime ban.

            Our interpretation of section 6-208(b) does not prevent

North Carolina from applying its own laws to determine Gruchow's

eligibility for a North Carolina license.    Our interpretation

does not control what North Carolina may decide if Gruchow ap-


                               - 12 -
plies for a driver's license in that state.    It simply means

Gruchow, having four DUI convictions, may not have his Illinois

driving privileges restored and cannot receive a clearance let-

ter.   See 92 Ill. Adm. Code §1040.70 (Conway Greene CD-ROM June

2003) (defining "clearance letter" as "any document received from

another state *** verifying that an individual has had his/her

driving privileges restored in that state").

                          III. CONCLUSION

           For the reasons stated, we reverse the circuit court's

judgment and reinstate the Secretary's decision.

           Reversed; Secretary's decision reinstated.

           STEIGMANN, P.J., concurs.

           COOK, J., specially concurs.




                              - 13 -
           JUSTICE COOK, specially concurring:

           The Driver License Compact, to which Illinois is a

party, addresses the effect one state must give to the actions of

another state.   If one state revokes a driver's license, is the

driver thereby prevented from receiving a license in any state

until the revocation is cancelled in the first state?   At the

other extreme, if one state revokes a driver's license, may other

states ignore that revocation and issue a license whenever they

choose to?

           The answer is found in section 6-704(2) of the Code.     A

lifetime revocation in one state is binding on other states, but

only for a period of one year.   That is not to say that other

states must issue a license after one year has expired.   "[A]fter

the expiration of one year from the date the license was revoked,

such person may make application for a new license if permitted

by law."   625 ILCS 5/6-704(2) (West 2004).   The words, "if per-

mitted by law," mean if the new license would be permitted under

the law of the state where the application is made, not the state

where the license was revoked.   Girard, 356 Ill. App. 3d at 17,

826 N.E.2d at 523; State v. Vargason, 607 N.W.2d 691, 697 (Iowa

2000).   Section 6-704(2) does not require Illinois to issue a

license, after the expiration of one year, to a person with four

DUI convictions whose out-of-state license was revoked.    Girard,

356 Ill. App. 3d at 21, 826 N.E.2d at 525-26 ("Under sections 6-


                              - 14 -
208(b) and (b)(4), the legislature restricted the Secretary from

permitting applications for individuals with four or more DUI

convictions").

            North Carolina, the licensing authority in the state

where application is made, is required to honor Illinois's revo-

cation of Gruchow's license for a period of one year.    After that

time, the decision whether to issue a license belongs to North

Carolina, not to Illinois.    Gruchow has no cause of action

against the Illinois Secretary of State.    A different result may

follow if Gruchow's license had only been suspended.    North

Carolina may be required to honor a period of suspension beyond

one year.    North Carolina shall not issue a license if "[t]he

applicant has held such a license, but the same has been

suspended by reason, in whole or in part, of a violation and if

such suspension period has not terminated."    625 ILCS 5/6-704(1)

(West 2004).




                               - 15 -